Title: To James Madison from Benjamin Day, 10 February 1804 (Abstract)
From: Day, Benjamin
To: Madison, James


10 February 1804, Fredericksburg. “Inclosed you will please receive Bill-Loading for your Tobacco in the Atlantic [not found], and at Foot, an account of the shipping. Charges on them, amounting to £19.8.6, which be pleased remit me in a Bank-Post-Note, or as may better suit your Convenience.” Adds at the foot of the page:


“1803






Octr.
14.
To Tax on 21 Hhds Tobacco.—a 6./.—

£ 6. 6. 



25.
To Draye. a 1./6. opening 22 Hhds a 4./6 and reprizing one of them 6/.
}
  6.16.6.


Novr:
22.
To Craftage of 21 Hhds to the Atlantic a 6./.

  6. 6. 






£19. 8.6”


  

   
   RC (DLC). 1 p. A note in JM’s hand at the bottom of the page reads “$64.75.”


